Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2014

                                      No. 04-14-00175-CV

                           IN THE INTEREST OF A.J.P., A Child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02469
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
        On February 14, 2014, the trial court signed an order in cause number 2012-PA-02469
that terminated Appellant’s parental rights to A.J.P. No motion for new trial was filed. A notice
of appeal was due on March 6, 2014. See TEX. R. APP. P. 26.1(b). A motion for extension of
time to file a late notice of appeal is due on March 21, 2014. See id. R. 26.3; Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997).
        On March 14, 2014, Appellant filed a motion for extension of time to file (1) a notice of
appeal, (2) requests for the records, and (3) a docketing statement. See TEX. R. APP. P. 10.5(b).
       Appellant’s motion for extension of time to file the notice of appeal, records requests, and
docketing statement is GRANTED; the notice of appeal is deemed timely filed. See id. R. 26.3;
Verburgt, 959 S.W.2d at 617.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court